Citation Nr: 1819343	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  11-16 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD), rated as 30-percent disabling prior to February 8, 2010 and 50-percent disabling thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spine strain with degenerative changes (lumbar spine disability).

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to service connection for a right shoulder disability, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

6.  Entitlement to an initial rating in excess of 10 percent for residual scars of the right hip, status post shrapnel entrance, exit and excision wound without muscle involvement (right hip scars).


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 2005 to September 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and June 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that, in the November 2009 rating decision on appeal, the Veteran's service-connected acquired psychiatric disorder was characterized as "dyssomnia, not otherwise specified."  Subsequently, in an October 2010 rating decision, the RO recharacterized the disorder as PTSD and granted an increased 30-percent rating, effective June 24, 2010.  In an October 2017 rating decision, an initial rating of 30 percent was assigned, effective September 19, 2009 (the day after the Veteran's discharge from service), with an increased 50-percent rating assigned effective February 8, 2010.  In any event, as the Veteran has not expressed satisfaction with the assigned disability ratings, his claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to increased ratings for a lumbar spine disability and bilateral peripheral neuropathy of the lower extremities as well as entitlement to service connection for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 8, 2010, the Veteran's PTSD has been shown to be productive of occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's PTSD has not been shown to be productive of occupational and social impairment with deficiencies in most areas, nor has total occupational and social impairment been demonstrated.

3.  The Veteran's right hip scars have been manifested by one scar that is unstable or painful.


CONCLUSIONS OF LAW

1.  Prior to February 8, 2010, the criteria for an increased initial disability rating of 50 percent for PTSD have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.10, 4.130, DC 9411 (2017).

3.  The criteria for an initial rating in excess of 10 percent for right hip scars have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.10, 4.118, DC 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

PTSD

The Veteran contends that his service-connected PTSD is more severe than his current disability rating reflects.  He is in receipt of a 30-percent rating prior to February 8, 2010, and a 50-percent rating thereafter, pursuant to 38 C.F.R. § 4.130, DC 9411.  All psychiatric disorders are evaluated under a general rating formula for mental disorders.

Under the general rating formula, a 30-percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50-percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70-percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment described in the general rating formula to determine whether an increased evaluation is warranted.

After reviewing all the evidence, the Board finds that the overall social and occupational impairment caused by the Veteran's PTSD most nearly approximates impairment warranting a uniform, 50-percent rating, but no higher, for the entire period on appeal.

The pertinent evidence may be summarized as follows.  On VA examination in August 2009 (prior to his discharge), the Veteran reported problems with anxiety, stating that he was restless and fidgety.  He reported some forgetfulness, stating that the "has to write a lot of stuff down."  He denied receiving any psychiatric treatment or hospitalizations.  On mental status examination, he appeared neatly groomed and dressed and was noted to behave normally.  He was pleasant and cooperative; his speech was normal, spontaneous, and logical; and he denied hallucinations, delusions, paranoia, and homicidal or suicidal ideations.  No panic attacks were noted.  The Veteran was oriented and alert, and his concentration was good.  In summary, the examiner noted that the Veteran's prognosis was good-his symptoms were "mild or transient," and would cause occupational and social impact with decrease in work efficiency "only during periods of significant stress."

Following his discharge, a December 2009 VA primary care note reflects that the Veteran reported symptoms of poor concentration and memory impairment manifested by an inability to remember simple tasks.  In addition, the Veteran reported feeling "very irritable" and stated that he was having difficulty falling asleep.  A subsequent January 2010 VA neurobehavioral note reflects the Veteran's report that his memory loss was "getting worse" and his belief that "something isn't right."  He reported disturbances in mood, and stated that his wife had noticed that he was "different" since returning from Iraq.  He denied suicidal or homicidal ideation.  Following his assessment, group therapy treatment was recommended.

In an August 2010 statement, the Veteran's wife reported that the Veteran suffered from sleep impairment and memory loss.  She reported that he startled easily; was "more grumpy and distant"; and had a "very short temper," with "the smallest of things setting him off into a miserable mood."

On VA examination in August 2010, the Veteran reported nightmares, flashbacks, memory and concentration problems, hypervigilance, and anxiety.  He reported that he was married with one child and was a full-time student.  He reported having few friends.  He denied a history of suicide attempts or violent assaults.  No issues associated with alcohol or drugs was noted.  The examiner noted that the Veteran was clean and cooperative; his psychomotor activity and speech were unremarkable; his affect was normal; and his mood was good.  The Veteran was oriented to person but not to time-he was unclear about the date.  His thought process and content were unremarkable, and there was no evidence of delusions or hallucinations.  No inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal or suicidal thoughts were noted.  The Veteran's impulse control was good; no episodes of violence were noted.  The examiner noted that the Veteran's memory was mildly impaired.  In summary, the examiner indicated that the Veteran's PTSD prognosis was "good with continued [treatment]."  Overall, his PTSD was productive of reduced reliability and productivity; the examiner noted that the Veteran felt uncomfortable around other people, resulting in some difficulty at school, particularly with assignments done on a group basis.

On VA examination in April 2012, the Veteran reported that had limited friends and social activities.  His PTSD symptoms included anxiety, suspiciousness, impairment of short- and long-term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships.  Other symptoms included a "short fuse," being confrontational, and having problems with authority.  (It was noted that the Veteran reported dissociative symptoms in the past, but that these stopped one-and-a-half years ago.  In addition, a diagnosis of ADHD was noted; the examiner indicated that ADHD symptoms were controlled with medication.)  In summary, the examiner concluded that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.  Occupational and social impairment with deficiencies in most areas was not shown, and there was no indication of total impairment.  The examiner noted that the Veteran's PTSD "hinders life function," and that anger management work was needed.

On VA examination in December 2013, the Veteran reported having "awesome" family relationships but noted that he had "anger management issues."  He denied homicidal ideation but endorsed a history of passive suicidal ideation, without a formulated plan or intent, in the context of stress.  He denied that he would ever act on any such ideations.  Current PTSD symptoms included depressed mood, anxiety, suspiciousness, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  On mental status examination, the examiner noted the following: the Veteran was alert, oriented, and responsive; his mood was euthymic with appropriate affect; he was cooperative; his speech was normal; his thought process was linear and organized, with no unusual content noted; and his insight and judgment appeared intact.  The examiner concluded that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.

On VA examination in April 2015, the Veteran reported a continued "good" relationship with his wife and children.  He reported that he was on track to earn a Bachelor's degree and was applying to graduate programs; however, he reported some trouble focusing in class and frustration with professors.  The Veteran reported feeling intense anxiety at times and having sleep problems.  He denied getting into physical fights but stated that he had gotten into arguments with family members and classmates.  He denied current suicidal thoughts but reported passive ideation within the past two years.  He denied homicidal ideation.  Current symptoms included anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  On mental status examination, the examiner noted that the Veteran did not have difficulty following the conversation; he was oriented to time, place, person, and situation; he exhibited normal speech, attention, and concentration; and he showed good insight and judgment as well as normal thought processes.  No delusions or hallucinations were noted.  In summary, the examiner concluded that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.  His symptoms resulted in "moderate functional impairment in areas such as academic work, relationships, and motivation/mood."  The examiner noted that the Veteran's current level of disability "appears to be comparable to what was noted in his prior [2013] exam."

Also of record are VA outpatient treatment notes spanning the appeal period, including mental health clinic notes and psychiatry notes.  These clinical notes are broadly consistent with the disability level and symptoms described in the VA examination reports discussed above.  The most recent clinical psychiatry notes, dating from July 2017, reflect the Veteran's report that while he continued to experience PTSD symptomatology, his mood was stable.  No evidence of psychosis or mania was noted, and the Veteran denied suicidal or homicidal ideation.

As an initial matter, the Board finds that a staged rating is inappropriate in this case, as the preponderance of the evidence reflects that the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity throughout the entire period on appeal.  In short, the above evidence demonstrates that the Veteran exhibited, at minimum, impairment of short- and long-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships since he filed his original claim for compensation, in June 2009.  The Board recognizes that his pre-discharge psychiatric evaluation appears to indicate "mild or transient" symptoms with only occasional decreases in work efficiency; however, based on the evidence outlined above (notably including the VA clinical notes from December 2009 and January 2010), the Board finds that the Veteran exhibited symptoms that, while not squarely within the symptomatology described in the general rating formula, more nearly approximates the criteria for a 50-percent rating.  See 38 C.F.R. § 4.7.  Thus, prior to February 8, 2010, the Board finds that a 50-percent rating is warranted.  See 38 C.F.R. § 4.130.

For the reasons discussed below, however, the Board finds that a rating in excess of 50 percent is not warranted.

On review, the most probative evidence of record reflects that the Veteran has not demonstrated symptoms such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.  See id.  The Veteran consistently appeared at VA appointments well-groomed and with good hygiene, and was consistently oriented, alert, and socially appropriate.  He has no history of panic attacks, psychotic symptoms, or thought disorder.  While it appears that the Veteran periodically had difficulty adapting to stressful situations, the record shows that he was able to graduate from college and obtain part-time work.  Furthermore, although he is somewhat socially isolated, the Veteran has not shown an inability to establish and maintain effective relationships-on the contrary, he has maintained positive relationships with his wife and children throughout the appeal period.

As discussed above, the Board acknowledges that the Veteran has reported passive suicidal ideation during the appeal period (specifically, during his December 2013 VA examination).  The Board is aware that the rating criteria does not distinguish between "passive" and "active" suicidal ideation.  See Bankhead v. Shulkin, 29 Vet. App. 10, 20-21 (2017) (holding that, "insofar as the Board required evidence of more than thought or thoughts to establish the symptom of suicidal ideation, it erred").  Moreover, suicidal ideation does not require risk of actual self-harm.  See id.  In this particular case, however, the Board finds that while the Veteran has reported suicidal ideation, the most probative evidence does not show that his overall PTSD symptomatology has caused occupational and social impairment in most of the areas referenced by the 70-percent rating criteria.  See Vazquez-Claudio, 713 F.3d at 118.  In fact, none of the other symptoms listed in the 70-percent criteria have been demonstrated, and the Veteran has not demonstrated any other PTSD symptoms of similar severity, frequency, or duration as those listed in the 70-percent criteria.  The Board has thoroughly considered all pertinent evidence of record in making this determination.  Accordingly, the criteria for a 70-percent rating have not been met.  See id.

A 100-percent rating is likewise not warranted, as the preponderance of the evidence is against a finding of total occupational and social impairment.  As noted above, the Veteran has not exhibited gross impairment of thought processes and has been shown to be able to communicate clearly.  There is no evidence of psychosis; indeed, the record shows that the Veteran has been orientated to time and place.  Moreover, there is no evidence to indicate that he is a danger to himself or others.  In light of the above, the Board finds that the Veteran's psychiatric symptoms do not demonstrate total impairment, as illustrated by the criteria for a 100-percent rating.  See 38 C.F.R. § 4.130.

In sum, the evidence shows that the overall impairment caused by the Veteran's PTSD, while not squarely within the symptomatology for a 50-percent rating, more nearly approximates occupational and social impairment with reduced reliability and productivity, for the entire period on appeal.  Therefore, an increase to 50-percent disabling will be granted prior to February 8, 2010.  A rating in excess of 50 percent is denied.

Right Hip Scars

The Veteran seeks an increased initial rating for his right hip scars, which resulted from a shrapnel wound he sustained in service.  He is currently in receipt of a 10-percent rating for these symptoms under DC 7804.  38 C.F.R. § 4.118.

Under DC 7804, a 10-percent rating is warranted for one or two scars that are unstable or painful; a 20-percent rating is warranted for three or four scars that are unstable or painful; and a 30-percent rating is warranted for five or more scars that are unstable or painful.  Id.

Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, the rater should add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.  Id.

As a preliminary matter, the Board notes that DC 7800 is not applicable in the Veteran's case, as it addresses scars of the head, face, or neck.  DC 7801 addresses scars not of the head, face, or neck that are deep and nonlinear-under DC 7801, a 20-percent rating is warranted for scarring with an area or areas of at least 12 square inches (77 square cm) but less than 72 square inches (465 square cm).  However, as the Veteran's right hip scars are not large enough to warrant an increased rating under DC 7801, that DC is likewise inapplicable.  Additionally, the Board notes that DC 7802 provides a maximum 10-percent rating based on surface area for scars that are superficial and nonlinear; an evaluation under this DC need not be considered in this case, as the Veteran is already in receipt of an initial 10-percent evaluation.  Finally, DC 7805 provides that VA should evaluate any disabling effect(s) not considered in a rating provided under DCs 7800-7804 under an "appropriate" DC.  Id.

A review of the pertinent evidence reveals the following.  On VA examination in July 2009 (prior to the Veteran's discharge), the examiner observed a scar on the Veteran's right hip where a piece of shrapnel hit the hip anteriorly, tunneling through the adipose tissue and exiting posteriorly.  The entrance wound was 0.5 by 0.5 centimeters (cm) and the exit wound was 1 by 1 cm; the examiner noted that neither the exit nor the entrance scars were painful or involved skin breakdown, inflammation, edema, or keloid.  The examiner further observed that between the exit and entrance scars was an excision scar that was 17 by 0.1 cm.  This scar was not painful, and there was no evidence skin breakdown; however, the scar was deep with underlying tissue damage, mainly with the loss of adipose tissue.  No inflammation, edema, or keloid was noted, and there was no adherence or other muscle scarring.  The scar was not disfiguring, and there was no limitation of motion or function.

On VA examination in April 2012, the examiner observed that the Veteran had a single right hip shrapnel scar that was five inches long (12 cm), linear, superficial, and well-healed.  The scar was noted to be "occasionally painful with cold temp[eratures]."  It was not unstable.  The examiner noted that the scar's area was three square cm.  The scar did not result in limitation of function.

On VA examination in May 2016, the Veteran indicated that there had been no changes in his right hip scar since his last examination: no new pains or loss of skin covering was reported.  He did report "times of p[r]uritis and slight burning sensation over the site"; however, the examiner noted that the scar was not painful or unstable.  The examiner observed that the scar was 14 by 2 cm (for an approximate total area of 28 square cm), and was superficial and non-linear.  No limitation of function was noted.

After careful review, the Board finds that the preponderance of the evidence is against entitlement to an initial rating in excess of 10 percent for the Veteran's right hip scars.  In short, there is simply no credible evidence that the Veteran has three or more scars that are painful or unstable, as is required for a higher rating under DC 7804.  See 38 C.F.R. § 4.118.  While the Veteran does have three scars on his right hip, of these, only one (the excision scar) has been shown to be painful.  Moreover, as noted above, there is no evidence to suggest that his right hip scars cover an area of at least 77 square cm-the criteria for an increased 20-percent evaluation under DC 7801.  See id.

The Board has considered the Veteran's lay statements with respect to his right hip scars-specifically, his report that his scars are "tender and sensitive to temperature."  See VA Form 9 (June 2011).  These lay reports are consistent with the objective medical findings, and align exactly with the criteria for a 10-percent evaluation-i.e., a single scar that is painful.  Accordingly, the Board finds that the Veteran's lay statements, in combination with the findings of VA medical professionals, are entirely consistent with his current 10-percent rating.

In sum, the evidence deemed most probative by the Board establishes that the Veteran's right hip scars have not been shown to be manifested by three or more scars that are painful or unstable.  Accordingly, entitlement to an initial rating in excess of 10 percent for the Veteran's right hip scars is denied.


ORDER

Prior to February 8, 2010, entitlement to a 50-percent initial disability rating for PTSD is granted.

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.

Entitlement to an initial rating in excess of 10 percent for right hip scars is denied.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the claims on appeal.  See 38 C.F.R. § 19.9.

Increased Initial Ratings for Lumbar Spine Disability 
and Peripheral Neuropathy of the Lower Extremities

The Veteran first contends that he is entitled to an increased initial rating for his service-connected lumbar spine disability.  On review, the Board finds that a remand is warranted, as the VA examination reports of record are inadequate in light of Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017).

The Veteran was last provided with a VA examination in connection with his lumbar spine disability in May 2016.  Thereafter, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia, 28 Vet. App. at 168.  On review, the VA examination reports of record include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or nonweight-bearing.  No substantive explanation is provided as to why such testing was not performed.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary.

Additionally, in Sharp v. Shulkin, the Court held that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  Sharp, at 10-11.  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 16 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).  Here, the VA examination reports of record reflect a positive indication of flare-ups.  Although the reports contain some information regarding the frequency and duration of such flare-ups, as well as certain types of functional impairment resulting therefrom, no estimation was provided regarding loss of range of motion during flares.  Rather, the examiners noted that such an opinion was not feasible because the Veteran was not experiencing a flare up at the time of the examinations.  In light of Sharp, a new examination is necessary.

The Board further notes that the issues of entitlement to increased initial ratings for peripheral neuropathy of the bilateral lower extremities are associated with the Veteran's lumbar spine disability.  Consequently, these claims must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Service Connection for Right Shoulder Disability

The Veteran contends that he sustained a right shoulder injury in service which persists to this day.  His September 2009 separation questionnaire reflects complaints of right shoulder pain.  Post-service VA medical records reflect that the Veteran again reported pain in his right shoulder in December 2009, March 2010, and May 2013.

The record shows that the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, and as such may be entitled to compensation for an undiagnosed illness or medically unexplained chronic multisymptom illness.  See 38 U.S.C. § 1117(a)(2)(A), (B); 38 C.F.R. § 3.317(a)(2)(A), (B).  Signs or symptoms of such illness include joint pain.  38 C.F.R. § 3.317(b)(5), (9).

The Veteran underwent a VA examination in August 2009, prior to his discharge.  At that time, he reported right shoulder pain with an onset of two years prior.  However, no diagnosis was noted, and the examiner did not provide an opinion as to etiology.  Given the Veteran's lengthy period of service in Iraq and medically documented post-service complaints of right shoulder pain, the Board finds that an updated VA examination is necessary to ascertain whether the Veteran has a current right shoulder disability and, if so, whether such is related to service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  If indicated, a Gulf War examination should be performed as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records pertaining to the Veteran for the period from October 2017 to the present.

2.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected lumbar spine disability, to include associated peripheral neuropathy of the bilateral lower extremities.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary (including range of motion testing, which would include pain on both active and passive motion and in weight-bearing and nonweight-bearing), the examiner should fully describe all symptomatology and functional deficits associated with these conditions.

The examiner is specifically asked to set forth the extent of any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, or atrophy of disuse.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the Veteran, to what extent, if any, such flare-ups affect functional impairment.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right shoulder disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner-including, if indicated ,a Gulf War examination-should be performed.

After reviewing the entire claims file, the examiner should opine as to whether it is at least as likely as not (50-percent probability or more) that the Veteran has a right shoulder disability that was incurred in or aggravated during service.  Specifically discuss the Veteran's in-service and post-service reports of right shoulder pain.  If indicated, consider whether the Veteran has an undiagnosed illness or medically unexplained chronic multisymptom illness manifested by joint pain, to include pain in his right shoulder.

4.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


